Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Final office action mailed 6/7/22, have been overcome by the applicant’s arguments and the amendments. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1. Yamada (US 2018/0267501 A1) teaches a method of selecting motor using operating pattern of a motor and characteristic of torque of the motor.
2. Olsson et al (US 2012/0280645 A1) teaches a method of calculating a root mean square current using real-time operating parameters of a motor.
3. Domijan et al (NPL: Challenges in electrical power measurements of adjustable speed drives and motors, 1997) teaches reactive current and root means square currents on page 37.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 5: 
“calculate a root mean square current from a current waveform of the motor configured to drive the driven object, the current waveform being obtained when the driven object is made to perform the prescribed operation, the root mean square current being a value including a reactive current component and an effective current component; determine whether or not the prescribed operation by the target motor is within an operating zone, using the motor characteristic corresponding to the average speed, the reactive current component, and the effective current component;”
Claim 2, 6: 
“the motor characteristic is a rated current including the reactive current component and an effective current component; and the processor is configured to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the root mean square current is less than or equal to the rated current of the target motor corresponding to the average speed.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-2, 4-6 and 8 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148